             Case 3:07-cv-00043-LPR Document 196 Filed 06/11/20 Page 1 of 3



                              IN THE UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF ARKANSAS
                                       NORTHERN DIVISION

OLD ST PAUL MISSIONARY BAPTIST CHURCH                                                                   PLAINTIFF


v.                                        Case No. 3:07-cv-00043-LPR


FIRST NATION INSURANCE GROUP, et al.                                                                DEFENDANTS

                                                        ORDER

           The Court construes Plaintiff Old St. Paul Missionary Baptist Church’s (“Old St. Paul”)

Motion for Revivor of Judgment (Doc. 185) as a motion for scire facias. The Latin scire facias,

means to make known or show cause. The purpose of issuing a writ of scire facias is to put

interested parties on notice and to require the parties against whom it is brought to show cause

why the judgment should not be revived. See Rose v. Harbor E., Inc., 2013 Ark. 496, 3, 430

S.W.3d 773, 775 (2013).             The Court directs the Clerk to issue the writ attached to this Order.

Old St. Paul must serve the writ in accordance with the procedure in Arkansas Code Annotated

§ 16-65-501(b).1         If personal service is not possible within fourteen (14) days of issuance of the

writ, Old St. Paul must apply to the Court for public posting as set forth in § 16-65-501(c).

           IT IS SO ORDERED this 11th day of June 2020.




                                                                  ________________________________
                                                                  LEE P. RUDOFSKY
                                                                  UNITED STATES DISTRICT JUDGE

1
    The Court still has significant concerns regarding the § 16-65-501(f) requirement that “[n]o scire facias to revive a
    judgment shall be issued except within ten (10) years from the date of the rendition of the judgment . . . .” ARK.
    CODE ANN. § 16-65-501(f). Still, this requirement is probably not jurisdictional, which means a defense based on
    this requirement is subject to waiver and forfeiture by Defendants. Accordingly, the Court will not sua sponte
    decide this issue unless Defendants appear and advance this argument.
         Case 3:07-cv-00043-LPR Document 196 Filed 06/11/20 Page 2 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

OLD ST PAUL MISSIONARY BAPTIST CHURCH                                                  PLAINTIFF


v.                                Case No. 3:07-cv-00043-LPR


FIRST NATION INSURANCE GROUP, et al.                                               DEFENDANTS

                                   WRIT OF SCIRE FACIAS

       WHEREAS, Plaintiff herein recovered judgment against Defendants herein on or around

May 6, 2010, Plaintiff obtaining judgment in the amount of $3,016,700 from Defendants First

Nation Insurance Group, Gwen Moyo, Craig Greene, Daniel Esparza, and Cong Li, jointly and

severally, $12,166,700 punitive damages from Defendant First Nation Insurance Group,

$12,750,000 punitive damages from Defendant Gwen Moyo, $9,208,333 punitive damages from

Defendant Craig Greene, and $6,500,000 punitive damages from Defendant Daniel Esparza, plus

interest at the rate of 0.43% per annum from the date of entry until paid.       And whereas said

judgment, as it is alleged, has not been satisfied, reversed, set aside or become void in any manner,

and same now, as it is alleged, remains due and unpaid, DEFENDANTS ARE HEREBY

COMMANDED to appear before the United States District Court, Eastern District of Arkansas,

within twenty (20) days from the date of service of this writ upon themselves and show cause, if

any, why said judgment should not be revived, and further, why execution thereon in favor of the

Plaintiffs herein should not be issued and levied.




                                                 2
       Case 3:07-cv-00043-LPR Document 196 Filed 06/11/20 Page 3 of 3



      WITNESS my hand and seal of said Court this ____ day of June 2020.


                                               James W. McCormack
                                               CLERK OF THE COURT



_______________________                               ____________________________
DATE                                                  Signature of Clerk or Deputy Clerk




                                           3
